Exhibit 10.11

Loan Officer Incentive Bonus Plan Summary

 

1.

The officer must be employed on December 31st of each year to be eligible for
payment of any bonus earned.

 

  •  

Officers eligible for bonus are listed below:

 

  •  

James R. A. Stanley, Jr.—Executive VP & Chief Credit Officer

 

  •  

Keith B. Hawkins – Executive VP and Commercial Loan Officer

 

  •  

J. Frank Taylor – Vice President

 

  •  

John T. Mounie – Assistant Vice President

 

  •  

Suzanne C. Galbreath – Branch Manager

 

  •  

Certain standards apply to the satisfactory performance of the officers loan
portfolio.

 

2. Incentive Bonus – Officer will be paid $1,500 per each $1 million in average
loans produced in excess of the previous year’s average loans.

 

3. Minimum Requirement – Officer’s portfolio must reach a minimum of $8 million
in average outstanding loans before he/she is eligible for the Incentive Bonus.

 

4. The Bank’s minimum after tax earnings must reach 75% of budget before Bonus
is paid.